1    Douglas Robert Thorn (SBN 133521)
     THORN | LAW FIRM
2    1380 Lead Hill Boulevard
     First Floor, Suite 106
3    Roseville, California 95661
     (916) 768-9311
4

5    A orneys for Plain ﬀs
6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    Sonny Mar nez; Jessica Mar nez,               Case No. 2:16‐cv‐02566‐TLN‐EFB
      individually and as the mother and Guardian
12    Ad Litem for minors VJM, GRM, ARM, and        STIPULATION AND ORDER TO CONTINUNE
      EVM; and Joann Ramirez,                       MOTION HEARING
13                 Plain ﬀs,
      vs.
14
      City of West Sacramento; West Sacramento
15    Police Department; Jason M. Winger; David
      M. Stallions; Michael Duggins; Kenneth E.
16    Fellows; Carl J. Crouch; Eric M. Palmer;
      Ma hew S. Luiz; Louis Cameron; David
17    Delani; West Sacramento Doe 1 through 25;
      City of Stockton; Stockton Police
18    Department; Dan T. Zwicky; Stockton Doe
      26 through 50; Yolo County; A orney Robert
19    A. Gorman; A orney Ryan J. Couzens; Yolo
      County Doe 51 through 75; Rafael
20    Altamirano; and Doe 76 through 100,
21              Defendants.
22

23

24

25

26

27

28


                                                    1
1        Plain ﬀs and the City of Stockton defendants (other than defendant Zwciky) agree as
2    follows:
3           Plain ﬀs’ counsel asked for a s pula on to enlarge me to brief and hear the mo on to
4    dismiss filed by the City of Stockton defendants (except for Zwicky) due to his recent health
5    issue and hospitaliza on.
6           Plain ﬀs’ counsel and counsel for the moving par es agree to enlarge me as con nue
7    the hearing on the mo on as follows:
8        Opposi on to Mo on due 12/05/2019
9        Reply to Opposi on due 12/12/2019
10       Hearing con nued to 12/19/2019
11

12       SO STIPULATED
13
                                          Respec ully submi ed November 15, 2019,
14

15                                        /s/ Douglas R. Thorn

16                                        Douglas Robert Thorn (SBN 133521)
                                          THORN | LAW FIRM
17                                        1380 Lead Hill Boulevard
                                          First Floor, Suite 106
18                                        Roseville, California 95661
                                          (916) 768-9311
19                                        Attorneys for Plaintiffs

20

21
                                          Respec ully submi ed November 15, 2019,
22
                                          /s/ Jamil R. Ghannam
23                                        Jamil R. Ghannam
                                          Deputy City A orney
24                                        City of Stockton
                                          A orney for Moving Par es
25

26

27

28


                                                     2
1                                        ORDER
2      The Court has considered the s pula on of the par es and finds good cause to adopt the
3    s pula on as the order of the Court. The new briefing and hearing schedule is as follows:
4        Opposi on to Mo on due December 5, 2019.
5        Reply to Opposi on due December 12, 2019.
6        Hearing con nued to December 19, 2019 at 2:00 PM.
7

8

9    DATED: November15, 2019
                                                 Honorable Troy L. Nunley
10                                               United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    1
